 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDRussellCoil Co.andInternationalBrotherhood ofElectricalWorkers,AFL-CIO, LocalUnion 1710,Petitioner.Case 21-RC-11036April 11, 1969DECISION, ORDERS, AND DIRECTIONSBY MEMBERS FANNING, BROWN, AND ZAGORIAPursuant to a Stipulation for Certification uponConsent Election, an election by secret ballot wasconductedonNovember 20, 1968, under thedirection and supervision of the Regional DirectorforRegion 21, among the employees in the unitagreed upon by the parties. At the conclusion of theelection, the parties were furnished with a tally ofballotswhich showed that of approximately 55eligible voters, 53 ballots were cast, of which 22were for the Petitioner, 24 were for the Intervenor,'3 were against the participating labor organizations,and 4 were challenged. The challenged ballots weresufficient in number to affect the results of theelection.On November 27, 1968, the Petitioner filedtimely objections to conduct affecting the results ofthe election.In accordance with the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure,Series8,asamended, the RegionalDirector conducted an investigation and, on January29, 1969, issued a Report on Challenged Ballots andObjections, inwhich he recommended that theBoard overrule the challenges to the ballots cast byVirginia Ton, Patricia Clark, and Gary Bush, andthat their ballots be opened and counted, and that arevised tally of ballots be issued to the parties. Hefurther recommended that, in the event that theremainingchallengedballotcastbyDarrellChapman was determinative, a hearing be held onhis challenged ballot. In regard to the objections, herecommended that Objection 1 be overruled, andthat, in the event that the revised tally of ballotsshows that the Petitioner has not received a majorityof eligible votes cast in the election, a hearing beheldon Petitioner'sObjection 2. Thereafter, theEmployer filed timely exceptions to the RegionalDirector's Report and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner and Intervenor are labororganizationsclaimingtorepresentcertainemployees of the Employer.'Interventionby theAssociatedWorkers of RussellCoilCo wasallowed on the basis of a current contract3.A question affecting commerce existsconcerning the representation of the employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.The parties agreed, and we find, the followingemployees constitute a unit appropriate for thepurpose of collective bargaining within the meaningof the Act:Allproductionandmaintenanceemployees,includingleadmen,shippingandreceivingemployees,and truckdrivers employed at theEmployer's plant located at 11711 East Slauson,Santa Fe Springs, California, but excluding alloffice clerical employees, production schedulers,professionalemployees,draftsmen,guards,watchmen and supervisors as defined in the Act,as amended.5.TheBoard has considered the RegionalDirector'sReportonChallengedBallotsandObjections, and the Employer's exceptions thereto.The Employer's exceptions are directed to theRegional Director's recommendations that a hearingbeheldon the challenged ballot of DarrellChapman, and that a hearing be held in regard tothe Petitioner's Objection 2. No other exceptions tothe Regional Director's Report were filed.'In its exception in regard to the challenged ballotof Darrell Chapman, the Employer contends that nohearing is necessary to determine whether Chapmanwas a supervisor, since it contends that the RegionalDirector's investigation clearly shows that he doesnotpossessany of the statutory criteria forsupervisorystatus.We disagree. The RegionalDirector's Report indicates that there is a conflict inevidence as to whether or not it was announced thatChapman was appointed assistant foreman at thetime of his appointment to his present position. TheReport does show that other employees consideredChapman to be the assistant foreman. The Reportfurther indicates that employees have been advisedbyForemanBrooks that Chapman is actingforeman in his absence.Itappears that the exact nature and extent ofChapman's duties can best be determined in ahearing, to establishwhether he is in fact anexpediter, as contended by the Employer, or whetherhe is a supervisor within the meaning of the Act.We therefore adopt the RegionalDirector'srecommendationwith respect to the challengedballot of Darrell Chapman.In its exception in regard to the Petitioner'sObjection 2, the Employer contends that no hearingisnecessary to determine whether the conduct ofBush in taking a poll of the employees wasobjectionable, since the RegionalDirector foundthat Bush was not a supervisor, and the evidence inhis report shows that Bush was not acting in behalfof the Employer. We find merit in this exception.'In the absence of exceptions thereto, we adopt,pro forma,the RegionalDirector's recommendation that the challenges to theballots ofVirginiaTon, Patricia Clark, and GaryBush be overruled,and his recommendationthat Petitioner'sObjectionIbe overruled175NLRB No. 51 RUSSELL COIL CO.The Regional Director found that Bush, whoseballotwas challenged in the election, was not asupervisor, a finding which we have adopted, herein.In regard to the taking of the poll, the RegionalDirector found that Bush began the poll during anafternoon break and ran into work time; that heasked the employees to indicate their preference forthe Petitioner, the Intervenor, or that they wouldnotreveal;thatone employee complained toForeman Brooks about the poll; that Brooks thenlooked for Bush but could not find him; that shortlythereafter Bush came into Brooks' office with thepoll and asked if he wanted to see how it went; thatBrooks told him not to bring something like that tohim; that Bush then told Brooks the results but didnotmention any names; that Bush never told anyemployees the results, but that they could see thenames of employees who had signed before them;that Bush, stated he took the list home and threw itaway; that thereisnoevidence that the Employertook any further action in the matter,includingissuanceof any rebukeor warningto Bush or otheraction including any announcementto employeesthat it disavowed this activity; and that both Bushand the Employer assert that in taking the poll,Bush was actingsolely on his own and without priorknowledge of the Employer.In all of the above circumstances, including theconclusion that Bush was not a supervisor, and thelack of evidence showing any connection betweenBushand the Employer in the taking of the poll, orthat employees were likely to think there was, wefind that the conduct of Bush in taking such polldoes not constitute sufficient grounds to warrantsetting aside the election.'We therefore overrule thePetitioner's Objection 2.ORDERS AND DIRECTIONSIt is hereby ordered that the challenges to theballots of Virginia Ton, Patricia Clark, and GaryBush be, and they hereby are, overruled.ITISFURTHERORDERED that Petitioner'sObjections 1 and 2 be, and they hereby are,overruled.IT IS HEREBY DIRECTED that, as part of theinvestigation to ascertain representatives for thepurposesofcollectivebargainingamong theemployees of Russell Coil Co., Sante Fe Springs,California, in theunitset forth in the stipulationexecuted by the parties, the Regional Director forRegion 21 shall, pursuant to National LaborRelationsBoardRulesandRegulationsandStatements of Procedure, Series 8, as amended,within 10 days from the date of this Order, openand count the ballots of Virginia Ton, PatriciaClark, and Gary Bush, and, thereafter, prepare andcause to be served upon the parties a revised tally ofballots,includingthereinthecountofsaidchallenged ballots.'SearsRoebuck&Co,115NLRB 266,LiberalMarkets. Inc,108NLRB 1481351In the event that the revised tally of ballots showsthat the Intervenor has received a majority of thevalidballotscastplus the challenged ballot ofChapman, the Regional Director shall issue aCertification of Representatives to the Intervenor astheexclusivebargaining 'representativeof theemployees in the appropriate unit.IT IS FURTHER ORDERED that, in the event theopening and counting of the aforesaid ballots showsthat the challenged ballot of Darrell Chapman isdeterminative of the results of the election, theRegionalDirector for Region 21 is directed toconduct a hearing on the challenged ballot ofDarrell Chapman.IT IS FURTHER ORDERED that a Hearing Officerdesignated for the purpose of conducting the hearingshallprepare and cause to be served upon thepartiesareportcontaining resolutions of thecredibilityofwitnesses,findingsof fact, andrecommendations to the Board as to the challengeto the ballot of Darrell Chapman. Within 10 daysfrom the date of issuance of such report, any partymay file with the Board in Washington, D.C., anoriginaland eight copies of exceptions thereto.Immediately upon the filing of such exceptions, theparty filing the same shall serve a copy thereof uponeach of the other parties, and shall file a copy withtheRegionalDirectorforRegion 21. If noexceptions are filed thereto, the Board, upon theexpiration of the period for filing such exceptions,may decide the matter forthwith upon the record ormay make other disposition of the case.IT IS FURTHER ORDERED that the above-entitledmatter be referred to the Regional Director forRegion 21 for the purpose of such hearing, ifnecessary, and that the said Regional Director be,and he hereby is, authorized to issue early noticethereof.IT IS FURTHER ORDERED that in the event that therevised tally of ballots, served upon the partiesfollowing the opening and counting of the ballots ofVirginia Ton, Patricia Clark, and Gary Bush, whichishereinabove directed, shows that no party hasreceived a majority, and that the challenged ballotofDarrellChapman is not determinative of theresults of the election, the following Direction ofRunoff Election shall become applicable.DIRECTION OF RUNOFF ELECTIONIt is hereby directed that the Regional DirectorforRegion 21 shall conduct a runoff election at atime and place to be determined by him, amongcertain employees of the Employer who were eligibleto vote in the prior election and who are in aneligible category on the date of the runoff election,in the unit set forth in section 12 of the StipulationforCertificationuponConsentElection,todetermine whether the employees in question desiretoberepresentedforpurposesofcollectivebargainingbyInternationalBrotherhoodofElectricalWorkers, AFL-CIO, Local Union 1710,or by Associated Workers of Russell Coil Co.